




EXHIBIT 10.3


SUBSIDARY GUARANTOR JOINDER AGREEMENT
THIS SUBSIDIARY GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
November 30, 2015, is by and among GAHC3 LONGVIEW TX MEDICAL PLAZA, LLC, a
Delaware limited liability company, GAHC3 LONGVIEW TX INSTITUTE MOB, LLC, a
Delaware limited liability company, GAHC3 LONGVIEW TX CSC MOB, LLC, a Delaware
limited liability company, GAHC3 LONGVIEW TX OCCUPATIONAL MOB, LLC, a Delaware
limited liability company, GAHC3 LONGVIEW TX OUTPATIENT MOB I, LLC, a Delaware
limited liability company, GAHC3 LONGVIEW TX OUTPATIENT MOB II, LLC, a Delaware
limited liability company, GAHC3 MARSHALL TX MOB, LLC, a Delaware limited
liability company, GAHC3 SOUTHGATE KY MOB, LLC, a Delaware limited liability
company, GAHC3 SOMERVILLE MA MOB, LLC, a Delaware limited liability company,
GAHC3 MORRISTOWN NJ MOB, LLC, a Delaware limited liability company, GAHC3 VERONA
NJ MOB, LLC, a Delaware limited liability company, GAHC3 BRONX NY MOB, LLC, a
Delaware limited liability company (each, a “Subsidiary” and collectively, the
“Subsidiaries”), and BANK OF AMERICA, N. A., in its capacity as Administrative
Agent under that certain Credit Agreement (as it may be amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), dated as of
August 18, 2014, by and among Griffin-American Healthcare REIT III Holdings, LP
(the “Borrower”), the Guarantors party thereto, the Lenders party thereto and
Bank of America, N. A., as Administrative Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.
The Credit Parties are required under the provisions of Section 6.15 of the
Credit Agreement to cause each Subsidiary to become a “Guarantor”.
Accordingly, each Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:
1.    Each Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Guaranty and a “Guarantor” for all purposes of the Guaranty, and shall have all
of the obligations of a Guarantor thereunder as if it had executed the Guaranty.
Each Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions applicable to the Guarantor
contained in the Guaranty. Without limiting the generality of the foregoing
terms of this paragraph 1, each Subsidiary hereby (i) jointly and severally
together with the other Guarantors, guarantees to each Lender and the
Administrative Agent, the prompt payment and performance of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.
2.    The address of each Subsidiary for purposes of all notices and other
communications is described on Schedule 10.02 of the Credit Agreement.
3.    Each Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by such Subsidiary upon the execution of this
Agreement by the Subsidiary.
4.    This Agreement may be executed in one or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.




--------------------------------------------------------------------------------




5.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such state, without regard to conflict of
laws principles.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, each Subsidiary has caused this Subsidiary Guarantor Joinder
Agreement to be duly executed by its authorized officer, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.
 
GAHC3 LONGVIEW TX MEDICAL PLAZA, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO



 
GAHC3 LONGVIEW TX INSTITUTE MOB, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO







--------------------------------------------------------------------------------




 
GAHC3 LONGVIEW TX CSC MOB, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO





 
GAHC3 LONGVIEW TX OCCUPATIONAL MOB, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO







--------------------------------------------------------------------------------




 
GAHC3 LONGVIEW TX OUTPATIENT MOB I, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO





 
GAHC3 LONGVIEW TX OUTPATIENT MOB II, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO







--------------------------------------------------------------------------------




 
GAHC3 MARSHALL TX MOB, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO





 
GAHC3 SOUTHGATE KY MOB, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 Independence MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO









--------------------------------------------------------------------------------




 
GAHC3 SOMERVILLE MA MOB, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 Independence MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO



 
GAHC3 MORRISTOWN NJ MOB, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 Independence MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO







--------------------------------------------------------------------------------




 
GAHC3 VERONA NJ MOB, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 Independence MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO



 
GAHC3 BRONX NY MOB, LLC, a Delaware limited liability company
 
 
 
 
By:
GAHC3 Independence MOB Portfolio, LLC, a Delaware limited liability company, its
Sole Member
 
 
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT III Holdings, LP, a Delaware limited
partnership, its Sole Member
 
 
 
 
 
 
 




By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
 
Name:
Danny Prosky
 
 
 
 
Its:
President and COO





Acknowledged and accepted:
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
By:
/s/ Keegan Koch
 
Name:
Keegan Koch
 
Its:
SVP





